Citation Nr: 0312276	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims folder was subsequently 
transferred to the RO in Hartford, Connecticut.

The case returns to the Board following remands to the RO in 
July 1998 and June 1999.  


FINDINGS OF FACT

1  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a diagnosis of PTSD related to described 
in-service stressors. 

3.  The veteran did not engage in combat with the enemy and 
his alleged in-service stressors are not related to combat.  

4.  There is no credible evidence corroborating the veteran's 
statements that the alleged in-service stressors actually 
occurred.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
and (f) (2002); 38 C.F.R. § 3.304(f) (1997).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an August 1995 letter, the RO explained to the 
veteran and his representative the types of evidence needed 
for adjudicating a PTSD claim, advised him that he could 
provide such evidence or could provide a release that 
authorized the RO to request the evidence, and noted that he 
had a year in which to respond.  Generally, the RO again 
provided the veteran and his representative with notice of 
the evidence needed to substantiate his claim, as well as the 
relevant law and regulations, in the March 1996 rating 
decision, April 1996 statement of the case, and subsequent 
supplemental statements of the case dated through January 
2003.  In addition, the RO's January 2002 letter to the 
veteran explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence, listed the 
evidence already of record in the appeal, and asked the 
veteran to submit or authorize the release of additional 
evidence.  The January 2003 supplemental statement of the 
case includes the text of the relevant VCAA implementing 
regulation.  Accordingly, the Board finds that the veteran 
has been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured 
service medical records, service personnel records, VA 
treatment records, and a relevant medical examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The RO has 
also satisfactorily attempted to obtain verification of the 
veteran's alleged stressors through the appropriate available 
channels.  Despite the May 2003 assertion from the veteran's 
representative that additional development may still be 
attempted on this point, the Board finds, as discussed in 
more detail below, that the RO's verification attempts are 
sufficient.  There is no other indication from the claims 
folder or allegation from the veteran that relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Clyburn v. West, 
12 Vet. App. 296 (1999); Cohen v. Brown, 10 Vet. App. 
128 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that during the course of this appeal, VA 
amended the regulation concerning service connection for 
PTSD.  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).    

The previous version of 38 C.F.R. § 3.304(f), in pertinent 
part, reads as follows: Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

The amended version of the regulation, in pertinent part, 
reads as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in 
Cohen, supra).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Because the amendments implement a court decision 
interpreting the regulation and integrate provisions from 
existing law and regulations, the Board finds that the 
amended version of 38 C.F.R. § 3.304(f) is not more favorable 
to the veteran.  In any event, the RO's November 2002 
supplemental statement of the case provided the veteran with 
the text of the amended regulation and adjudicated the claim 
thereunder.  Therefore, the Board's consideration of the 
regulation works no prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the claims folder reveals a diagnosis PTSD 
apparently related to the veteran's described in-service 
stressors.  Specifically, a July 1995 VA outpatient 
psychiatric evaluation and the December 1995 VA psychiatric 
examination both provide a diagnosis of PTSD.  On each 
occasion, the veteran described several in-service stressors.  
He had no other pre-service or post-service stressor to which 
the diagnosis could be attributed.  Therefore, the only 
question before the Board concerns the occurrence of the 
stressors.  

Initially, the Board finds that the veteran did not engage in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The veteran's service records 
show service in Vietnam from May 1969 to April 1970.  He 
served with HHS (Headquarters, Headquarters and Services) 
Battery, 1st Battalion, 82nd Artillery.  His military 
occupational specialty was unit supply specialist.  He 
received medals indicating only service in Vietnam.  Although 
service personnel records designate campaign participation, 
Tet 69 Counteroffensive and 11th Campaign Unnamed, the 
veteran has not received a medal or badge suggesting any 
combat participation, such as Purple Heart, Combat 
Infantryman Badge, or other similar citation.  In fact, the 
veteran does not assert that he directly engaged in combat 
with the enemy.  Moreover, the Board emphasizes that the 
veteran's alleged in-service stressors, discussed in detail 
below, are not related to combat.  Thus, the veteran is not a 
combat veteran with alleged stressors related to that combat 
experience.  Therefore, the presumptions afforded a combat 
veteran are not for application in this instance.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d) and (f).    

Accordingly, the Board must find credible evidence that 
corroborates the veteran's assertions that the alleged in-
service stressors actually occurred.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The Board 
emphasizes that after-the-fact medical nexus evidence that 
relates PTSD to service cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  The veteran generally alleges that his compound 
was hit by enemy fire, that he saw other soldiers get 
injured, and that he saw bodies of dead Vietnamese and Viet 
Cong while on convoys traveling Highway 1.  He also described 
an incident in which a soldier next to him lost a hand from 
an explosion from a bomb in a soda can that was distributed 
by the Vietnamese.  He has not provided any specific 
information, such as names, dates, or locations, with respect 
to these alleged in-service stressors.  As such, they are not 
subject to verification.  

The veteran also alleged during the October 1996 personal 
hearing that he witnessed the death of a friend in service.  
He identified the person as George Ingram and indicated that 
the incident occurred in the spring or summer of 1969.  In 
response to the RO's request to verify the incident, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
replied in December 1997 that research revealed a George 
Ingram wounded in action in February 1969, prior to the 
veteran's arrival in Vietnam.  Thus, there is no credible 
evidence that this stressor actually occurred.  

In addition, the veteran described an incident in which he 
was "gassed."  In his March 2000 statement, he clarified 
that the incident occurred during basic training in January 
1969.  He alleged that the gas affected his head and lungs, 
making him very sick.  The RO attempted to verify the 
occurrence of this incident through USASCRUR, but was 
ultimately referred to the Historical Research and Response 
Team, U.S. Army Soldier and Biological Chemical Command.  The 
RO provided this office with the veteran's relevant 
information and a copy of his March 2000 statement.  The 
December 2002 response indicated that it had no information 
available to assist the veteran.  Again, this alleged 
stressor is not verified by credible, corroborating evidence.  

Finally, the veteran related a stressful incident in which a 
C-130 plane was shot down.  His October 1995 and March 2000 
statements further explained that the incident occurred on 
his first day in Vietnam.  He was supposed to be on the 
plane, which was transporting troops to their next duty 
station, but was held back due to an error in paperwork.  The 
plane was shot down, killing soldiers he had already met and 
known.  In January 2000 and August 2000, the RO sent to 
USASCRUR the veteran's relevant service information and 
information concerning the time, place, and circumstance of 
the C-130 plane incident, as well as a copy of the veteran's 
March 2000 letter, asking that office for any information 
showing that the incident occurred.  The responses from 
USASCRUR dated in February 2000 and April 2001 indicated that 
it was unable to document the occurrence of the incident.  
Thus, there is no credible evidence that this stressor 
actually occurred.           

In the May 2003 Appellant's Brief, the veteran's 
representative argues that additional development should be 
undertaken to verify the occurrence of the C-130 plane loss.  
In support of this argument, the representative offers 
information printed from the Internet showing that C-130s 
were lost in Vietnam.  The Board finds this argument 
unpersuasive.  The means of verifying alleged in-service 
stressors by veterans of the U.S. Army is inquiry to the 
USASCRUR.  Two such inquiries have been made without response 
favorable to the veteran.  Neither the veteran nor his 
representative has provided additional information or 
evidence that might alter the search undertaken by USASCRUR 
personnel to verify the plane loss in question.  The duty to 
assist requires VA to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. 
§ 5103A(a).  The Board finds that the RO has made all such 
reasonable efforts in this case and that there is no basis 
for remanding the case for additional development attempts.   

In summary, the Board finds that, although there is a 
diagnosis of PTSD related to in-service stressors described 
by the veteran, there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  
38 C.F.R. 
§ 3.304(f).  On this point, the evidence is not so evenly 
balance to as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  The appeal is denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

